Citation Nr: 0946692	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  07-38 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of a right thumb injury, including posttraumatic 
neuropraxias of the digital nerve and a scar on the right 
thumb.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 2002 to 
August 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts.

The Veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in October 2009.  A transcript 
of this hearing has been associated with the Veteran's claims 
folder.

As discussed in more detail below, at a January 2006 VA 
examination, the Veteran was noted to have a 1.5 centimeter 
laceration extending from the tip of the right thumbnail over 
the distal portion of the volar pad that is not tender to 
palpation and exhibits no phantom pain.  As the issue of an 
initial rating for a right thumb scar is reasonably raised by 
the evidence or record, it is appropriately considered as 
part of the Veteran's claim for a higher initial rating for 
residuals of a right thumb injury.  See EF v. Derwinski, 
1 Vet. App. 324, 326 (1991).  However, the RO has not 
considered the scar as part of the disability rating for the 
Veteran's service-connected disability; thus, that issue is 
referred to the RO for appropriate action.


REMAND

The Veteran contends that the residuals of his right thumb 
injury have been more disabling than indicated by the 
assigned rating.  He therefore contends that a higher initial 
rating is warranted.

Disability evaluations are determined by comparing a 
Veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher of the two evaluations is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2009).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2009).

The Veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2009); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation has already been 
established, VA must address the evidence concerning the 
state of the disability from the time period one year before 
the claim for an increase was filed until VA makes a final 
decision on the claim.  The United States Court of Appeals 
for Veterans Claims (Court) has held that consideration of 
the appropriateness of a staged rating is required.  See 
Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Additionally, when evaluating musculoskeletal disabilities, 
VA must consider granting a higher rating in cases in which 
the Veteran experiences functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups or with repeated 
use), and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2009); 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The Veteran's disability is currently rated by analogy under 
hyphenated Diagnostic Code 8799-8715 for diseases of the 
peripheral nerves under which, a 70 percent rating is 
warranted for complete paralysis on the dominant hand such 
as:  the hand inclined to the ulnar side, the index and 
middle fingers more extended than normally, considerable 
atrophy of the muscles of the thenar eminence, the thumb in 
the plane of the hand (ape hand); pronation incomplete and 
defective, absence of flexion of index finger and feeble 
flexion of middle finger, cannot make a fist, index and 
middle fingers remain extended; cannot flex distal phalanx of 
thumb, defective opposition and abduction of the thumb, at 
right angles to palm; flexion of wrist weakened; pain with 
trophic disturbances.  A 50 percent rating is warranted for 
severe incomplete paralysis of the dominant hand.  A 30 
percent rating is warranted for moderate incomplete paralysis 
of the dominant hand.  A 10 percent rating is warranted for 
mild incomplete paralysis of the dominant hand.  38 C.F.R. 
§ 4.124a (Diagnostic Code 8715) (2009).

Additionally, the Veteran's disability could be rated under 
Diagnostic Code 5228 for limitation of motion of the thumb 
under which, a 20 percent rating is warranted where there is 
a gap of more than two inches (5.1 centimeter) between the 
thumb pad and the fingers, with the thumb attempting to 
oppose the fingers.  A 10 percent rating is warranted where 
there is a gap of one to two inches (2.5 to 5.1 centimeter) 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  38 C.F.R. § 4.71a 
(Diagnostic Code 5228) (2009).

Although applicable to disabilities of the thumb, the 
evidence of record does not indicate that the Veteran 
experiences ankylosis of his right thumb nor has the 
Veteran's right thumb been amputated; thus, a rating under 
those Diagnostic Codes is not appropriate.  See 38 C.F.R. 
§ 4.71a (Diagnostic Codes 5152, 5224) (2009).

Finally, as noted in the introduction, the evidence of record 
reasonably raises the issue of a rating for a scar on the 
right thumb which could be rated under Diagnostic Code 7804, 
which provides for a 10 percent rating for a single scar that 
is painful on examination.  38 C.F.R. § 4.118 (2009).  

Following the criteria, note (1) provides:  an unstable scar 
is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  Note (2) provides:  if one 
or more scars are both unstable and painful, add 10 percent 
to the evaluation that is based on the total number of 
unstable or painful scars.  Note (3) provides:  scars 
evaluated under diagnostic codes 7800, 7801, 7802, or 7805 
may also receive an evaluation under this diagnostic code, 
when applicable

Superficial scars that do not cause limitation of motion, 
other than those of the head, face, or neck, may also be 
rated as 10 percent disabling if of an area of 144 square 
inches or greater.  38 C.F.R. § 4.118 (Diagnostic Code 7802) 
(2009).  Other scars are to be rated on the basis of 
limitation of function of the affected part.  See 38 C.F.R. 
§ 4.118 (Diagnostic Code 7805) (2009).  Where the schedule 
does not provide for a zero percent evaluation, a zero 
percent will be assigned when the requirements for a 
compensable rating are not met.  38 C.F.R. § 4.31 (2009).

(The criteria for rating scars were changed in October 2008, 
but the new criteria apply only to applications for benefits 
received by VA on or after October 23, 2008, and a Veteran 
whom VA rated before this date may request review under the 
new criteria irrespective of whether his disability worsened 
since the last review.  73 Fed. Reg. 54708 (Sept. 23, 2008).  
The Veteran's claim was made before October 2008, and no 
request for review has been made.)  

Finally, in exceptional cases, where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service is authorized to approve an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to service-connected disabilities.  
The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321 (2009).

In January 2006, the Veteran was afforded a VA examination in 
connection with this claim.  The examiner reviewed the 
Veteran's claims file; however, because the Veteran had not 
sought treatment for his right thumb disability, there were 
no post-service medical treatment records associated with the 
file.  The examiner noted that the Veteran suffered an in-
service crushing injury to his right thumb.   At the 
examination, the Veteran reported that he experiences 
persistent loss of epicritic sensation in the distal portion 
of the volar pad of his right thumb and difficulty pinching 
and picking up small objects.  However, the Veteran denied 
pain, swelling, or loss of strength and indicated that he is 
able to perform all the functions of his firefighting job 
without modifications or restrictions.  The examiner 
concluded that the Veteran experiences a loss of epicritic 
fine wire sensitivity in a circumscribed 2 centimeter area at 
the very tip of the right thumb.  In addition, the examiner 
noted that the Veteran had a 1.5 centimeter laceration 
extending from the tip of his right thumbnail over the distal 
portion of the volar pad that is not tender to palpation and 
exhibits no phantom pain.  At the examination, the Veteran's 
range of motion was dorsiflexion to 30 degrees and palmar 
flexion to 90 degrees.  The examiner diagnosed the Veteran 
with a healed crush injury with open comminuted fracture, 
distal phalanx, of the right thumb and mild posttraumatic 
neuropraxias digital nerve of the right thumb.

At an October 2009 hearing, the Veteran stated that his 
symptoms have worsened since his initial evaluation.  Hearing 
Transcript at 2.  Specifically, the Veteran stated that he 
experiences radiating pain and numbness in his right thumb 
and, although his right hand grip is good, he has almost no 
dexterity in his right hand and his right hand cramps up 
after prolonged use.  Id. at 3-6, 8.  Significantly, the 
Veteran stated that he is currently receiving treatment at 
Lahey Orthopedic to address his right thumb disability.  Id. 
at 3.

The Board notes that there are no post-service medical 
treatment records associated with the Veteran's claims file.  
As such, because the Veteran's current medical treatment 
records may be probative of the Veteran's claim, any records 
relevant to treatment of the Veteran's right thumb disability 
should be obtained and associated with the claims file.

Additionally, the only VA examination of record was dated in 
January 2006 and is, therefore, almost 4 years old.  As the 
Veteran's condition may have worsened since the time of the 
January 2006 VA examination, a new examination should be 
scheduled.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all 
treatment providers who might possess 
evidence relevant to the treatment of 
residuals of a right thumb injury.  Ask 
the Veteran to submit the records if he 
has them in his possession.  Request 
treatment records from Lahey Orthopedic 
and any other medical facility identified 
by the Veteran.  Obtain releases from the 
Veteran as necessary.

2.  Schedule the Veteran for a VA 
examination.  (Advise the Veteran that 
failure to appear for an examination as 
requested, without good cause, could 
adversely affect his claim.  See 
38 C.F.R. § 3.655 (2009).)  The claims 
file, including a complete copy of this 
remand, should be made available to, and 
reviewed by, the designated examiner.  
The examiner should take a detailed 
history from the Veteran, conduct an 
examination, and ensure that all tests 
necessary to providing the opinion 
requested below are conducted. 

In consideration of the examination 
results, the examiner should ascertain 
the severity of the Veteran's service-
connected residuals of a right thumb 
injury in the context of the VA 
Diagnostic Codes discussed above.  In 
addition, the examiner should indicate 
whether the Veteran experiences 
functional loss due to limited or excess 
movement, pain, weakness, excess 
fatigability, or incoordination (to 
include during flare-ups or with repeated 
use).  See DeLuca, 8 Vet. App. at 204-7.  
Finally, the examiner should indicate 
whether the Veteran's disability picture 
exhibits other related factors, such as 
marked interference with employment or 
frequent periods of hospitalization.  See 
Thun, 22 Vet. App. at 116.  The bases for 
the opinion provided should be explained 
in detail.  (The Board recognizes that a 
certain degree of conjecture is required 
to arrive at any medical opinion; the 
examiner should state the medical 
opinions even if speculation is required 
to do so.)

After the requested examination has been 
completed, the report should be reviewed 
to ensure it is in complete compliance 
with the directives of this remand.  If 
the report is deficient in any manner, it 
should be returned to the examiner.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claim of a higher initial 
rating for residuals of a right thumb 
injury, including posttraumatic 
neuropraxias of the digital nerve and a 
scar on the right thumb.  If any benefit 
sought is not granted, furnish the 
Veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires all claims remanded by the Board or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
2002 & Supp. 2009). 



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

